CLARK, Circuit Judge
(concurring).
With not a few doubts about this tangled case, unfortunately not clarified by the record, I have finally come to the conclusion that Judge Swan states the proper result now to be reached on the authorities by an intermediate court and that further exposition of the law, if necessary, must come from the Supreme Court. My doubts center about the fact that if the 1940 amendment to 28 U.S.C.A. § 41(1) is invalid,1 there would appear to be a lack of subject matter jurisdiction over the original action leading to the relator’s imprisonment until the heavy fine imposed is paid. For the ground taken below, Menashe v. Sutton, D.C.S.D.N.Y., 71 F.Supp. 103, to the effect that appointment of an “ancillary” receiver needed no separate basis- of federal jurisdiction, seems unsound. Raphael v. Trask, 194 U.S. 272, 278, 24 S.Ct. 647, 48 L.Ed. 973; Kelley v. Queeney, D.C.W.D. N.Y., 41 F.Supp. 1015, 1018.2 My law-school teachings were that a judgment showing on its face lack of jurisdiction of the subject matter was void for all purposes. *97See cases discussed by Justice Rutledge, dissenting, in United States v. United Mine Workers of America, 330 U.S. 258, 351-363, 67 S.Ct. 677, 91 L.Ed. 884. But I guess Judge Swan, does more nearly state the current view. And it must be conceded that relator did have plenty of opportunity to continue upon appeal the issue he had already raised below, just as he had opportunity later — at the time of entry of the order of commitment — to show an inability to pay the fine, if such there was, under the principles of Maggio v. Zeitz, 333 U.S. 56, 68 S.Ct. 401.

 Appellees contend tliat federal jurisdiction exists because the suit is ancillary to the receivership action in the Hawaiian court. I think that contention unfounded. See Raphael v. Trask, 194 U. S. 272, 278, 24 S.Ct. 647, 48 L.Ed. 973. Kelley v. Queeney, D.C., 41 F.Supp. 1015, 1018; cf. Mitchell v. Maurer, 293 U.S. 237, 243, 55 S.Ct. 162, 79 L.Ed. 338. Appellees cite Goldman v. Staten Island National Bank, 2 Cir., 98 F.2d 496, 497. But the record in that case contains nothing to indicate an absence of diversity of citizenship and the briefs in that case do not discuss the matter.
As noted in my colleagues’ opinions, two Circuits have bold unconstitutional the 1940 amendment to 28 U.S.C.A. § 41(1). Those decisions dealt with that part of the amendment relating to the District of Columbia. As to that part of the amendment which relates to the territories the argument for unconstitutionality seems even stronger.


 The December 15 order reads as follows: “Ordered, that by reason of the misconduct, disobedience, neglect and refusal of the defendant, Murad A. Sutton, both individually and as Trustee of Sutton Trusts, to comply with the terms of the said order of the Hon. Alfred C. Coxe, dated the 21 st day of November, 1947, the said defendant, Murad A. Sutton, be and he hereby is committed to the Federal House of Detention, located at 427 West Street, New York, N. Y., there to remain charged with contempt until he shall have paid to the United States Marshal in the jurisdiction in which he shall be found and by whom be shall be arrested with sum of §22,000.00, together with the legal fees of the said Marshal; and it is further Ordered, that the United States Marshal to whom a certified copy of this order shall be delivered shall forthwith, on receipt thereof, and without further process, take the body of the said defendant, Murad A. Sutton, and imprison it in the said jail, where he shall remain until the said fine of $22,000.00, together with the Marshal’s legal fees, shall actually be paid or until he shall be discharged according to law.” (Emphasis added.)
This order also differs from the November 11 order which directed that the fine be paid to the permanent ancillary receiver, not to the marshal.